oOo SF sas Hn On FS

10
11
12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-04975-JSC Document 19-1 Filed 08/26/19

XAVIER BECERRA
Attorney General of California
MICHAEL L, NEWMAN
Senior Assistant Attorney General
CHEROKEE DM MELTON
Supervising Deputy Attorney General
JENNIFER C, BONILLA
LISA CISNEROS
JULIA HARUMI MASS
ANITA GARCIA VELASCO
BRENDA AYON VERDUZCO
ANNA RICH, State Bar No, 230195
Deputy Attorneys General
1515 Clay Street, 20th Floor
P.O, Box 70550.
Oakland, CA 94612-0550
Telephone: 510-879-0296
Fax: 510-622-2270
E-mail: Anna.Rich@doj.ca.gov
Attorneys for Plainuiff State of California

Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

STATE OF CALIFORNIA, DISTRICT OF
COLUMBIA, STATE OF MAINE,
COMMONWEALTH OF

PENNSYLVANIA and STATE OF
OREGON,

Plaintiffs,

U.S. DEPARTMENT OF HOMELAND
SECURITY; KEVIN MCALEENAN, in his
official capacity as Acting Secretary of
Homeland Security; U.S. CITIZENSHIP
AND IMMIGRATION SERVICES; and
KENNETH T, CUCCINELLL in his official
capacity as Acting Director of U.S. Citizenship
and Immigration Services,

Defendants,

 

 

 

I, Anna Rich, declare as follows:

Case No. 3:19-cv-04975

DECLARATION OF ANNA RICH IN
SUPPORT OF PLAINTIFFS’
ADMINISTRATIVE MOTION TO
EXCEED APPLICABLE PAGE LIMITS
FOR PLAINTIFFS’ MOTION FOR
PRELIMINARY INJUNCTION

Judge: Hon, Jacqueline. Scott Corley
Trial Date: None Set
Action Filed: August 16, 2019

 

Decl. of William H. Downer in Supp. of Admin. Mot. to Exceed Applicable Page Limits (3:19-cv-04975)

 
oo ss HR NN FB

‘oO

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-04975-JSC Document 19-1 Filed 08/26/19 Page 2 of 3

1. T have personal knowledge of the facts set forth in this declaration. If called as a
witness, I could and would testify competently to the matters set forth below.

2, lama Deputy Attorney General with the California Department of Justice, and am
counsel of record for Plaintiff the State of California in this matter.. .

3, On August 26, 2019, I filed an Administrative Motion to Exceed Applicable Page
Limits for Plaintiffs’ Motion for Preliminary Injunction, Attached to that Administrative Motion
is a Motion for Preliminary Injunction (Exhibit A) filed by Plaintiff States secking to prevent
Defendants from implementing a rule recently issued by Defendants, “Inadmissibility on Public
Charge Grounds,” 84 Fed. Reg. 41,292 (Aug. 14, 2019) (to be codified at 8 C.F.R. Parts 103, |
212-14, 245, 248) (Rule). .

4. The States have attempted in good faith to adhere to this Court’s page limit, but are
unable to do so in light of the amount of evidence (including 37 supporting declarations) and the
complexity of the legal issues presented by this case and Defendants’ 217-page Rule. Additional
pages are necessary, for example, to adequately discuss the statutory history of the public charge
law in the INA; the current Public Charge Rule’s provisions and departures from previous agency
determinations of public charge inadmissibility; how the Public Charge Rule will create a chilling
effect that will impact communities far beyond the immigrants that the Rule directly regulates;
how the Rule is exceeds Defendants’ statutory authority and is arbitrary and capricious; and the
nature and extent of the irreparable harm facing Plaintiff States if a preliminary injunction is not
granted,

5. Plaintiff States were not able to meet and confer with Defendants concerning this
request for additional pages because counsel for Defendants have not yet appeared in this
litigation or submitted notices of appearance. Therefore, Plaintiff States were not able to obtain a
stipulation from Defendants concerning the relief sought in this Motion.

6. Ifthis Administrative Motion is granted, Plaintiff States would not oppose a request
from Defendants (collectively) seeking leave to file excess pages in response to Plaintiffs’ PI

Motion, where Defendants ' response would also be limited to 35 pages total.

2

 

Decl. of William H. Downer in Supp, of Admin. Mot. to Exceed Applicable Page Limits (3:19-cv-04975)

 

 
oOo FSF SI DB A BP WO NY

NO NO NO PPO YN KN KN KN NO Re mR meee ee eee ee
oO NN NWO UN HBP WO NY FH CO KO TB IN DB Aa BP WO NYO KF CO

 

Case 3:19-cv-04975-JSC Document 19-1 Filed 08/26/19 Page 3 of 3

I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct.

Executed on August 26, 2019, at Oakland, California.

[AAA

Anria Rich
Deputy Attorney General

 

SA2018100389
14044925.docx

3

 

Decl. of William H. Downer in Supp. of Admin. Mot, to Exceed Applicable Page Limits (3:19-cv-04975)

 
